                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

RYAN HOLLINGSHEAD,                             )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )       Case No. CIV-19-531-J
                                               )
ANDREW SAUL,                                   )
Commissioner of Social                         )
Security Administration,                       )
                                               )
              Defendant.                       )

                                       JUDGMENT

       Pursuant to the Order filed separately this same date, Plaintiff’s Complaint is DISMISSED

without prejudice.

       ENTERED this 16th day of January, 2020.
